Citation Nr: 0113074	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



REMAND

The veteran served on active military duty from April 21, to 
May 4, 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, wherein the veteran's claim of entitlement to 
service connection for PTSD was denied.

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The medical evidence shows that the veteran has been 
diagnosed as having PTSD as well as other psychiatric 
disorders.  None of the PTSD diagnoses, however, were 
accompanied by an evaluation that demonstrates that the 
diagnosis was in accordance with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM) -IV, thus, he 
should be scheduled for a VA psychiatric examination.  

In a September 1990 report from the South Carolina Mental 
Health Department, the veteran indicated that he received 
psychiatric hospitalization twice in approximately 1968 to 
1969 at the "WSHPI", and once in 1969 at Morris Village.  
Those records should be obtained.

Additionally, during his personal hearing in April 2001, he 
stated he was receiving disability benefits from the Social 
Security Administration (SSA).  In view of this, the SSA 
records, although not controlling in regard to VA's 
determination, must be considered like any other pertinent 
evidence and must be obtained.  Murincscak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992) Collier v. Derwinski, 1 Vet. App. 413 (1991).

The Board also notes that the SOC did not provide the veteran 
with summary of the applicable laws and regulations, with 
appropriate citations as required under 38 C.F.R. § 19.29 
(2000).  Specifically, the SOC omitted the requirements for a 
PTSD claim.  Although this information was stated in the 
March 2000 rating decision, the RO cited to the old 
regulation, which has been changed to reflect the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Under the former 
version of 38 C.F.R. § 3.304(f), service connection for PTSD 
required "medical evidence establishing a clear diagnosis of 
the condition."  However, on June 18, 1999 38 C.F.R. 
§ 3.304(f) was retroactively amended, effective March 7, 
1997.  The change in the regulation indicates that service 
connection for PTSD requires "medical evidence diagnosing 
the condition in accordance with § 4.125(a)."  38 C.F.R. 
§ 3.304(f) (2000).  Upon readjudication of the veteran 's 
claim, the RO should ensure that the revised version of 
38 C.F.R. § 3.304(f) is considered.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for any psychiatric illness since 
service.  Of particular interest would be 
information regarding the 1968-1969 
psychiatric hospitalizations at "WSHPI" 
and Morris Village.  After securing the 
necessary release, the RO should obtain 
these records for association with the 
claims folder.

3.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision.  Any records 
received should be associated with the 
claims folder.

4.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  Such tests as the psychiatrist 
deems necessary should be performed, to 
include psychological testing.  The 
examiner should take a complete history 
from the veteran.  If a psychiatric 
disability other than a personality 
disorder is diagnosed, the examiner must 
give an opinion as to whether it is at 
least as likely as not that the currently 
diagnosed disability is related to 
service.  The clinical findings and 
reasons upon which the opinion is based 
should be clearly set forth in the 
report.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressors that support a diagnosis of 
PTSD.  The clinical findings and reasons 
upon which the opinion is based should be 
clearly set forth in the report.  The 
examination and the report thereof should 
be in accordance with DSM-IV.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  If the veteran is diagnosed with PTSD 
that the psychiatrist concludes is 
related to service, then the RO should 
take appropriate steps to develop the 
claim to include verification of the 
reported stressors.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
is to be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


